Citation Nr: 0208148	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  96-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include 
post-traumatic stress disorder.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The appellant's service consisted of varying periods of 
active duty for training and inactive duty training from June 
1989 to August 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office at San Diego, 
California.  

The appellant appeared before the undersigned Board member 
for a personal hearing on her appeal at the RO in October 
1998.  A complete transcript of her testimony at that hearing 
is of record.  

The case was remanded by the Board in April 1999 for specific 
service dates, additional medical records, records pertaining 
to claims for Social Security disability benefits, and a VA 
psychiatric examination to ascertain the nature and the 
diagnosis of psychiatric disablement.  The purpose of the 
remand has been met.  

During the course of this appeal, service connection was 
granted for lumbar and cervical sprain/strain on the basis 
that it was incurred during a drill weekend in February 1992.  


FINDING OF FACT

1.  A chronic psychiatric disorder is not shown to have had 
its inception during any period of active duty for training, 
nor to have chronically worsened during active duty for 
training, nor to have resulted from any disease or injury 
during active duty for training.  

2.  The appellant does not have post-traumatic stress 
disorder (PTSD).  


CONCLUSION OF LAW

A chronic psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service, active duty for 
training, or inactive duty training.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.125 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Repeated requests for officially designated duty periods have 
confirmed periods of active duty for training from July 5 
through August 3, September 17 through September 29, and 
October 9 through November 7, 1989; March 11 through March 
24, 1991; and drills on August 18-19 and September 22-23, 
1990; and January 11-12, March 21, 25, April 22, 25, June 20-
21, July 25-26, and August 21, 1992.  There also is evidence 
from payroll records, orders and other service department 
records that the appellant had other periods of inactive duty 
training (drills) from 1989 to 1992.  No additional specific 
dates of when she was actually on active duty for training 
have been obtainable.  

In June 1990, Steven C. Gabaeff, M.D., reported that the 
appellant was seen for anxiety associated with the death of 
her mother three days previously.  She was slightly shaking 
and anxious.  She seemed to be more emotionally upset.  Acute 
anxiety and depression secondary to family tragedy was the 
impression.  

In June 1991, Sidney Bolter, M.D., reported that the 
appellant gave a history of being prone to anxiety and 
depression all her life.  It reportedly got worse when her 
mother died in June 1990.  She had cared for her mother for 
the last 3 years before her death.  She stated that she was 
still working through the grief.  She lived alone in a mobile 
home.  She had difficulty falling asleep and staying asleep.  
She denied bad dreams or nightmares.  She attended reserves 
once a month.  The diagnoses were adjustment disorder with 
mixed emotional features and panic disorder without 
agoraphobia.  Dr. Bolter stated that she had a long history 
of recurrent emotional disturbances and was undergoing a 
prolonged grief reaction which he referred to as an 
adjustment disorder.  There had been an element of dysthymia 
for many years and he supposed that this could be an 
additional diagnosis of chronic dysthymic disorder.  Her 
panic attacks reportedly occurred frequently enough to 
diagnose a panic disorder.  Her occupation, social and 
personal adjustment were moderately impaired.  

In June 1991, Herbert N. Hurwitz, M.D., reported that the 
appellant had an anxiety disorder.  

Charles Grody, M.D., reported in August 1991 that the 
appellant had been referred to him the first time by a friend 
who was a patient of his, for worsening depression since the 
death of her mother for whom she had been the caretaker for 
many years.  The appellant had a history of intermittent 
anxiety and low grade depression for many years, which was 
apparently lost in her addiction to her mother.  Medication 
had been prescribed for her symptoms, including depression, 
but she had not taken them for a long time.  She admitted 
still grieving intensely for her mother and having a sense of 
disorientation and meaninglessness to her life.  She 
experienced severe fatigue, anhedonia and dysphoria with 
social withdrawal and guilt.  She expressed a fear for all 
medication.  She showed a very depressed affect with mild 
psychomotor retardation and a reluctance to talk without 
direct questioning.  The diagnoses were a dependent 
personality with chronic low grade depression, pre-existing, 
and a severe grief reaction and major depression.  A trial of 
Prozac was started but she never returned for follow-up.  

In January 1992, Michael Bronzo, M.D., reported a psychiatric 
and limited neurological examination of the appellant for 
Social Security disability benefit purposes. The appellant 
reportedly felt that she had had periods of depression at 
least dating back to her teens, some of which lasted months 
at a time, but she was in the midst of one of her worst 
bouts, which began in June 1990, with the death of her 
mother.  She also had a low energy level, and had spent 5 or 
6 months in 1991 on the couch due to the low energy level.  
Her psychiatric history included 5 periods of depression in 
the past, some lasting several months, and none of which was 
formally treated except that she was prescribed Tranxene in 
1982, which she said helped her anxiety.  Subsequent 
prescriptions and problems with side-effects in 1990 and 1991 
were detailed.  The diagnoses were major depressive episode, 
recurrent; and moderate panic disorder.  The examiner's 
prognosis was that she appeared to be suffering from a 
moderate, major depressive episode which appeared to be 
recurrent in nature.  A good dosage of antidepression 
medication could be expected to produce some improvement in 3 
to 6 months.  The assessment was that the appellant would 
have moderate difficulty in understanding, carrying out and 
remembering simple instructions due to difficulty 
concentrating due to depression.  It was recorded that she 
would have moderate difficulty responding appropriately to 
co-workers, supervisors and the general public due to her 
somewhat flattened affect, depressed mood and difficulty 
concentrating.  It also was recorded that she would have 
difficulty maintaining a work pace or performing repetitive 
tasks or paying attention to safety given her speech 
slowness, difficulty concentrating and depressed mood.  

In February 1992, Ernest Giraldi, M.D., reported that the 
appellant had an affective disorder.  

Dr. Grody reported in May 1992 that the appellant had been 
scheduled for active reserve duty from June 29 to July 12, 
1992, of a particularly rigorous nature.  He believed that 
her medical condition that included depression prevented her 
from performing this duty without the risk of setting her 
back significantly.  He did believe that she could perform 
lighter duty that involved less mentally demanding work.  

In June 1992, Dr. Grody reported that he first saw the 
appellant in April 1991 for depression.  He had seen her two 
more times, the last having been in April 1992.  Based on 
history, examinations and follow-up visits, the impression 
was that she was suffering from a major depressive disorder 
of the unipolar type, which had had a partial response to as 
yet inadequate doses of medication.  She had been the 
caretaker of her chronically ill mother upon whose death her 
depression became decompensated, with a significantly 
additional component of anxiety.  She reportedly had been 
employed part-time in the Naval Reserves and had had to leave 
her other job in retail when her depression worsened.  She 
had been unable to find employment since then.  

On a service department questionnaire in November 1992, the 
appellant stated that she had had to go on antidepressants 
around January 1991 for stress, anxiety, and depression she 
had encountered in the Reserves.  She reported unfair 
treatment with mental, psychological and emotional distress.  
She referred to harassment and false accusations.  She 
described sexual harassment from her military superiors over 
a 3-year period that had resulted in depression, anxiety and 
extreme stress.  She stated that she was unable to work 
because of this.  

A service department psychiatric evaluation in December 1992 
showed that the appellant had been referred by her commanding 
officer in the Reserves because of possible major depression 
and to determine her fitness for continued service in the 
Reserves.  She reportedly had a history of treatment for 
major depressive disorder of the unipolar type and had been 
prescribed an anti-depressant medication.  She stated that 
she was unable to work because of down days when her 
depression was at its worst with uncontrollable crying 
spells, a feeling of helplessness, bed confinement when she 
would not get up or get dressed for 3-4 days, loss of 
appetite and thoughts of hurting herself to the extent that 
she had decided on the method and written a note.  Her last 
acute depression reportedly had been during the preceding 
month.  She stated that she had been refused release that she 
requested because of her claim of sexual harassment by her 
executive officer.  Episodes of depression reportedly began 
in January 1991 and she first sought help in April 1991 
through a civilian psychiatrist, whom she had seen three 
times, but no longer could afford to see him.  She showed 
poor eye contact.  Affect was constricted but termed 
congruent with thought.  Major depression, chronic, severe, 
without psychotic features was diagnosed.  

A service department examination in January 1993 showed that 
the appellant had or had had depression or excessive worry 
and nervous trouble.  She reported that, due to stress in the 
reserves, she had had to go on antidepressants for depression 
and anxiety around February 1991.  Situational depression and 
anxiety were reported and the final diagnosis was major 
depression, chronic, severe, without psychotic features.  

A report of a decision on Social Security disability benefits 
in February 1993 showed that the appellant testified about 
being unable to continue her last previous job as a sales 
person at a naval exchange store because of anxiety attacks 
and depression.  She reportedly had experienced such attacks 
most of her life, including during her school years.  The 
attacks were manifested by sweating and heart pounding.  She 
also reported suicidal tendencies, including thoughts about 
overdosing on pills.  The medical evidence showed a 
longstanding history of recurrent depression, recurrent panic 
attacks, a dependent personality disorder, a severe grief 
reaction related to the death of her mother in June 1990, an 
acute anxiety attack with depression secondary to the death 
of her mother, which required emergency room treatment, 
prescribed medication for anxiety and depression, an anxiety 
disorder that was moderate in degree, lack of follow through 
for treatment on the appellant's part that was characterized 
as malingering, which cast doubt on her description of the 
severity of depression and anxiety-related symptomatology.  
It was determined that she suffered from a severe dependent 
personality, an adjustment disorder with mixed emotional 
features versus major depression, and a mild panic disorder 
without agoraphobia.  

Sidney Bolter, M.D., reported in September 1993 that the 
appellant had been examined pursuant to a claim for Social 
Security disability benefits.  She had been seen by Dr. 
Bolter before, in June 1991.  She reportedly had been unable 
to work since June 1992, because of depression.  She 
reportedly had sought psychiatric help in 1990 at which time 
it was indicated that she had been depressed intermittently 
many, many years, with worsening depression over three or 
four years, and much worsening since her mother's death.  Her 
activities had decreased since 1991, with none during her 
depressive episodes.  Since her mother's death in 1990, she 
had lingering and more severe depressive periods.  She also 
had typical anxiety symptoms which remained a great deal of 
the time.  She did not have panic attacks, but described 
chest tightness, shoulder tightness, shortness of breath, 
heart racing and perspiring.  She napped and lacked energy 
during the day.  

On the mental status examination, the appellant was tearful 
at times and had a resigned, depressed continence.  Eye 
contact was between 50 and 75 percent.  She talked about 
being depressed.  Depression lasted two or three weeks at a 
time and had forced her to stop her attempts at work during 
the previous year.  She had definite suicidal ideas with the 
idea that life was not worth living.  She had made no actual 
attempts because she guessed that she still had hope and a 
couple of good friends.  Affect was constricted resulting in 
restriction of the range of emotional expression.  Memory was 
described as spotty, when she would forget what she was 
talking about in the middle of a conversation.  The diagnoses 
were major depression, chronic, single episode, severe 
without psychotic features, chronic dysthymia, going back 
many years, and generalized anxiety disorder.  Psychosocial 
and environmental problems that might have affected her 
diagnoses included her mother's death and a preoccupation 
with depression and dysfunction with both enduring and acute 
circumstances.  Dr. Bolter stated that she needed psychiatric 
treatment to manage her medication, and psychotherapy.  
Without assistance, she would tend to have more frequent 
depressions superimposed upon her underlying chronic 
dysthymia.  She seemed to have decreasing interests, loss of 
energy, sleep disturbance, appetite disturbance, difficulty 
in concentration, suicidal ideation, and lowered self worth.  
Her activities were limited with her staying in her apartment 
mostly and difficulty following her interests through.  She 
had gone down hill over the previous two years with markedly 
impaired occupational adjustment, moderately to markedly 
impaired social adjustment and personal adjustment that had 
certainly been affected.  Dr. Bolter was not certain of the 
dynamics in her change for the worse but stated that it 
probably had something to do with unresolved conflict about 
her mother's death and it was important that she had never 
married and had taken care of her mother during the final 
years of her mother's illness while her brother and sister 
married and carried on with their lives.  This was described 
as speculation that would be clarified by psychotherapy.  

On a VA examination in January 1994, history was presented by 
the appellant that she had chronic depression dating from 
sexual abuse she experienced when she was on active duty.  
She stated that she was groped, grabbed, insulted, fondled 
(in her breast areas), and touched (in her buttocks and 
genital areas).  She indicated that she had not been raped.  
She reportedly had had psychotherapy but had not been 
hospitalized for psychiatric reasons.  She described 
occasional suicidal thoughts.  Since she did not have much 
money, she could not buy her antidepressant medication 
consistently.  She recalled that her first depression was in 
1990 and it had not changed.  She had broken sleep, up to 5 
hours daily.  She was generally up and down, agitated, and 
prone to constipation.  She reportedly had a fair sex drive, 
energy ups and downs, poor concentration, poor memory, and 
not much of a social life.  She had suicidal thoughts but no 
plan.  She also complained of unhappiness, sadness, a blue 
mood, isolation and withdrawal.  The report of the objective 
findings reflected that there was a lot of blocking and 
anxiety.  Affect was somewhat bland.  Mood was bland and not 
clinically depressed.  She seemed to have a chronic, 
smoldering, low grade, major depression that had only been 
adequately treated.  The mental status examination was termed 
compatible with the overall impression of major depression.  
Major depression without psychotic features was diagnosed.  

The appellant had a personal hearing on her appeal before a 
hearing officer at the RO in August 1995, a complete 
transcript of which is on file.  She indicated that she had 
mild depression due to circumstantial things prior to her 
reserve duty.  She reportedly suffered extreme sexual 
harassment during active duty for training.  She described 
repeated urinalyses, copying of her file for which she was 
blamed, grabbing, and petty officers' putting their hands on 
her, trying to kiss her, and exposing themselves to her.  She 
stated that another superior officer refused to let her see a 
doctor for back pain.  She testified that, due to the 
harassment, she had terrible insomnia and cried on her way to 
drills.  

On a VA examination in December 1995, the appellant presented 
a history of having been sexually molested as a child by a 
boarder in her home and raped, as a teenager, by a boy friend 
on one occasion and by a foster brother on another.  She also 
reported that she suffered sexual harassment during her 
active duty for training periods.  This occurred in 1991 when 
she was a reservist.  She described "them" kidding with her 
about sexual subjects, grabbing her breasts and grabbing her 
buttocks.  On another occasion during this period of time a 
guy reportedly stopped his car near her and exposed his erect 
penis to her.  It was noted that she was 31 when she enlisted 
in the reserves in 1989.  The examiner stated that the 
appellant's accounts of sexual harassment during her active 
duty for training were insignificant in terms of the 
development of any recurrent symptomatology when compared to 
the sexual abuse and rapes she suffered as a child and 
teenager.  The way she described the service events did not 
impress the examiner as being significantly traumatic for a 
woman who was over 30 years old.  The examiner found nothing 
that occurred from a psychiatric standpoint during the 
appellant's service period that in any way would have 
affected her status considering her pre-existing problems.  
She reportedly had been dysfunctional since service with no 
employment except for a few low paying jobs.  She complained 
of depressive periods lasting a day or two and 7 hours of 
sleep that was broken.  She did not describe nightmares, 
flashbacks, intrusive thoughts, emotional blunting, or other 
symptoms of PTSD.  Energy and concentration varied from day 
to day.  She had a low sex drive.  There were no symptoms of 
suicidal preoccupation, survivor's guilt, amnesia, a sense of 
a foreshortened future, or any other significant symptom of 
PTSD on any level.  The examiner was impressed by her being 
the third child in her family and having been the caregiver 
to her aging and physically ill mother.  She never left the 
family home until her father died.  She then moved into a 
mobile home with her mother, where she continued to reside 
since her mother's death.  Her mother's death seemed to have 
precipitated whatever degree of depression that eventually 
led to her examination and treatment by Dr. Bolter.  There 
reportedly was a strong suggestion that she was significantly 
dysfunctional prior to reserve service with a history of 
child sexual molestation, teenage rapes and then sexual 
harassment with fondling and exposure during her reserve 
service.  

The objective findings indicated that the appellant was 
generally vague and poorly centered, but not loose or 
disorganized.  The examiner saw no evidence of schizophrenia, 
bipolar disorder, or organic brain dysfunction.  She did not 
impress the examiner as being anxious, hypervigilant or 
paranoid.  She did not impress the examiner as a 
significantly disturbed person and it was recorded, 
certainly, that no evidence was seen of PTSD or other major 
psychiatric condition.  The examiner felt that she was in 
remission from an affective disorder best described as major 
depression as described by Dr. Bolter and by this examiner in 
January 1994.  She did not appear to be overly stressed.  She 
indicated that she had not discussed depression with her 
therapist the last time she had seen him.  The examiner saw 
no reason for psychiatric testing.  The final diagnosis was 
major depression in significant remission secondary to 
appropriate medication.  It was recorded that the appellant 
did not have PTSD in the examiner's judgment.  Passive 
dependent personality traits were prominent.  The 
psychosocial stressors were termed minimal.  The global 
assessment of functioning was 75, and it was stated that this 
value had not changed over the previous year.  

In July 1997, the appellant completed a questionnaire for a 
claim for Social Security disability benefits indicating that 
her anxiety had worsened from a car accident she had had in 
January 1997.  

The appellant had another personal hearing on her appeal 
before a hearing officer at the RO in August 1997.  A 
complete transcript is of record.  She testified that she had 
problems for teasing and harassment during her weekend 
drills.  She specified that she was subjected to grabbing, 
groping, headlocks, attempted kissing, grabbing in the front 
and in her crotch, genital exposure, and being asked out by 
her military superiors, including those who were married.  
She also was subjected to repeated duties such as picking up 
trash all the time or to having to have urinalyses all the 
time.  Her treatment was described as humiliating and causal 
of a lot of grief, aggravation, and anxiety.  She felt that 
she was singled out.  She felt that her separation from the 
service due to disability and what happened to her during her 
service had caused a lot of mental and emotional stress and 
strain.  

The appellant was examined by Gary R. Hudak, M.D., in 
September 1997 at the request of the state Department of 
Social Services.  History was recorded that she had had 
anxiety and depression since the onset of fibromyalgia in 
1990.  A psychiatric evaluation was accomplished and the 
final diagnoses were adjustment disorder with depressed and 
anxious mood, chronic, secondary to physical complaints, and 
dysthymia (considered).  It was noted that fibromyalgia had 
been reported in conjunction with a motor vehicle accident 
with contusion to the neck and the chest.  Her recorded 
stressors were moderate and manifested by unemployment, 
financial stressors and stressors of raising a child as a 
single parent.  Dr. Hudak's review of the records noted a 
September 1993 diagnosis of major depression, chronic, single 
episode, severe, without psychotic features, chronic 
dysthymia, and generalized anxiety disorder.  

During the appellant's personal hearing before the 
undersigned Board member at the RO in October 1998, she 
testified that she had been subjected to harassment and 
frame-ups during her service which caused her stress and 
prevented her from pursuing her goal of a career in the 
service.  She specified the names of several military 
superiors who had harassed and treated her unfairly.  She 
detailed various incidents of sexual and job harassment to 
which she was subjected.  The way she was treated caused her 
distress, sleep problems and to cry over the last two years 
she was in the reserves.  She tried to complain but her 
superiors were responsible for the harassment and she was 
obligated to use the chain of command, so it was very 
difficult for her.  The service mistreatment she received 
reportedly caused sleep disturbance, chronic anxiety attacks, 
and fluctuating depression.  Prior to service, she described 
depression and anxiety, and had been prescribed medication 
for anxiety attacks before her service, but not as much as 
was needed since then.  She testified that her anxiety and 
depression fell under the category of PTSD.  

In November 1998, V. Paul Kater, M.D., reported that the 
appellant had been followed for anxiety and depression since 
1989.  Her prescribed medication was specified.  Copies of 
his records showed that the appellant had stress from her 
mother's death in 1990 and circumstantial as well as chronic 
anxiety and depression in July 1997.  

On a VA examination in September 1999, the appellant stated 
that she had experienced progressive problems with anxiety 
and depression related to "chronic sexual harassment" 
during her military years.  She specified frequent, 
inappropriate sexual remarks, grabbing of a sexual nature, 
and an occasion when a man exposed himself to her.  She 
stated that she first sought treatment in 1990.  She also 
stated that, during her service, she was frequently blamed 
for things she had not done and was written up unfairly.  She 
specified that she had received no psychological evaluations 
or treatment prior to her military service.  A psychiatric 
evaluation was completed and the final diagnoses were anxiety 
disorder with depressive features in partial remission with 
moderate stress.  The examiner commented that the appellant 
presented with a mixed picture of significant anxiety and 
depression with an apparent onset in 1990, during military 
service.  She had received intermittent outpatient treatment 
since then.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The appellant was notified in the RO's 
July 1994 decision that the evidence did not show that the 
criteria had been met for service connection for a 
psychiatric disorder, to include PTSD.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC's), informed the appellant of the relevant 
criteria.  The Board concludes the discussions in the rating 
decision, SOC and SSOC's sent to the appellant informed her 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The appellant has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO also requested and obtained VA 
medical records, additional medical records from all other 
sources, records with respect to her claims for Social 
Security disability benefits, and all available service 
medical records from the National Personnel Records Center.  
In this regard, in April 1999, the Board remanded the claim 
for additional evidentiary development, to ascertain her 
service dates, to obtain all pertinent medical records, to 
include all relevant records pursuant to her claims for 
Social Security disability benefits, and to afford her a VA 
examination specific to her claim for service connection.  
All the obtainable data that was requested has been received 
and considered.  Moreover, the appellant has taken the 
opportunity to give exhaustive testimony on her claim during 
hearings at the RO, to include the personal hearing before 
the undersigned Board member in October 1998.  This testimony 
is contained in the hearing transcripts which have been 
thoroughly reviewed and considered.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 11131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service connection for PTSD requires satisfaction of three 
elements: (1) medical evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125; (2) credible supporting 
evidence that the claimed inservice stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 
3.304(f).  

Mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a diagnosis of 
PTSD.  Cohen, 10 Vet. App. at 140.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The term "active military, naval and air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from a covered 
disease (not applicable to this case) which occurred during 
such training. 38 C.F.R. § 3.6.  

Initially, it should be pointed out that the appellant's 
service is limited to those periods of time when she was 
actually on duty with the reserves either on active duty for 
training or inactive duty training.  Further, for the 
purposes of inactive duty training, suffice it to say that 
service connection is not in order for the disability in 
question, as the regulation specifies that service connection 
may be granted only for injury incurred or aggravated during 
such training or for certain specified diseases not 
applicable to the instant case.  It is further noted that the 
appellant has been granted service connection for a back 
injury sustained during a period of inactive duty training in 
February 1992; therefore, that specific period is considered 
active military service under 38 C.F.R. § 3.6.  As such, the 
presumption of soundness as provided for in 38 C.F.R. § 3.304 
would apply to that specific period of duty.  The record 
contains substantial records of treatment for the psychiatric 
disability prior to 1992 which clearly and unmistakably show 
the presence of psychiatric disability existing prior to 
February 1992, thereby rebutting the presumption of 
soundness.  With respect to other periods of active duty for 
training, the evidence contains several medical opinions and 
comments to the effect that the psychiatric disability 
existed prior to her entry into the military.  The clear 
preponderance of the evidence establishes that fact.  Really, 
the only possible evidence contrary to such a finding would 
be the appellant's own assertions; however, such assertions 
are contrary to the medical history obtained from her by her 
various treating physicians over the years.  As such her 
assertions are without any significant evidentiary value and 
do not approach that which would be necessary to establish 
reasonable doubt with respect to that question.

The real question for consideration thus becomes whether the 
pre-existing condition was aggravated during active duty for 
training or that single period of inactive duty training in 
February 1992, as previously noted.  The complete evidence of 
record indicates that the appellant had symptoms of anxiety 
and depression over many years prior to her entry into active 
duty for training in 1989.  The evidence also indicates that 
her depression and anxiety worsened as the result of a single 
event, predominantly, that did occur after the beginning of 
her active duty for training, in June 1990.  This was the 
death of her mother, to whom she was very close, and for whom 
she had been the primary caretaker for a number of years.  
The available and undisputed evidence shows that the death of 
her mother did not occur during any period of active duty for 
training.  Moreover, there has been no medical evidence that 
her psychiatric disorder, most recently diagnosed as an 
anxiety disorder with depressive features, ensued or was 
worsened/increased by any event or circumstance coincident 
with active duty for training.  

The appellant has testified and given history to a number of 
examiners that harassment and unfair treatment during active 
duty resulted in a chronic/pathological increase in her 
psychiatric symptomatology.  However, she is not shown to be 
competent to either diagnose or identify the cause/etiology 
of her psychiatric disability.  The psychiatric evaluation by 
VA in December 1995 was particularly exhaustive regarding her 
entire history dating back to childhood and the impact of 
inservice events on her psychiatric disablement.  The 
examiner found that there was no evidence that any inservice 
event impacted significantly on her psychiatric disability.  
In sum, while the evidence shows that her disability may have 
increased in severity while she was a member of the reserves, 
there is no credible evidence that there was any increase 
during a period of active duty for training or active service 
or that any event during such duty caused the disability to 
become more severe.  As such the clear preponderance of the 
evidence favors a denial of the claim for psychiatric 
disability as it tends to show that the pre-service 
disability was not aggravated therein.  

Finally, with respect to the question of PTSD, 38 C.F.R. § 
3.304 provides that there must be a medical diagnosis of PTSD 
in order for the claimant to prevail.  In this case, while 
the appellant has undergone extensive testing and treatment 
over the years, there is no diagnosis of PTSD.  Therefore, 
even if the alleged stressors were to be conceded, the 
absence of a PTSD diagnosis mandates a denial of her claim.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

